Exhibit 10.2






--------------------------------------------------------------------------------

 
[jac.jpg]
  

155 North Lake Avenue 91101
PO Box 7084
Pasadena, California 91109-7084
1.626.578.3500    Fax 1.626.568.7144




May 28, 2013


Michael R. Tyler
570 Mount Holyoke Avenue
Pacific Palisades, California 90272


Dear Michael:


We are pleased to confirm our offer to you to join Jacobs as Senior Vice
President, General Counsel. You will report directly to John Prosser, Executive
Vice President Finance and Administration, with regard to job assignments and
responsibilities. Such employment is conditional upon your acceptance of the
terms and conditions outlined in this letter and the attached Employee
Acceptance Statement. We believe that this is an outstanding opportunity for you
to become a part of the Jacobs team, and we are confident that your experience
will contribute to our success.
Your effective date of hire will be on a mutually agreeable date on or around
June 24, 2013, at a bi-weekly rate of $16,538.46 for an annual starting salary
of $430,000. You will be scheduled for a performance evaluation and be eligible
for salary increase consideration annually. Compensation increases are based on
individual merit and meeting specific performance targets. The position is
classified as exempt with no eligibility for overtime.


In addition to base salary, your offer includes the following:


•
You will be eligible for participation in Jacobs' Incentive Bonus Plan, Formula
Level 4 (at a current target of 84% of base salary), subject to performance and
other requirements as described in the terms and conditions of the plan. For the
first fiscal year (fiscal year 2013), you will be paid two-thirds of the
prorated amount awarded with the balance deferred to the following year. In
subsequent years, the awarded bonus will be paid over three years in equal parts
as provided for in the Plan.



•
A Sign On bonus of $120,000 (subject to applicable taxes & withholdings). The
first payment of $75,000 will be added to your Formula Bonus payment in December
2013 and the final payment of $45,000 will be added to your Formula Bonus in
December 2014. If you voluntarily separate from Jacobs or are discharged for
cause prior to June 1, 2014, you are responsible for reimbursing Jacobs the
amount of this Sign On bonus.



•
A grant of 5,000 shares of Jacobs' restricted stock that will vest five years
from the date of award. Specific details of this grant will be forwarded to you
under separate cover after your employment date.



•
In addition, you will be eligible for future equity compensation commensurate
with that granted to Senior Vice President and Group Vice Presidents each May,
beginning in May 2013. All such equity awards are subject to and in accordance
with the terms and conditions of the 1999 Jacobs Engineering Group Inc. Stock
Incentive Plan, and subject to approval of Jacobs' Human Resource and
Compensation Committee of the Board of Directors. The proposed award for 2013 is
12,000 options, 4,000 performance stock units based on net income, and 4,000
relative TSR for three year period.



•
Accruing time off at a rate of 25 days (200 hours) per calendar year (in
addition to the six US company paid holidays). All other conditions of the
Jacobs Paid Time Off (PTO) policy will remain in effect.


1

--------------------------------------------------------------------------------

Exhibit 10.2



•
Eligibility for the Jacobs' Executive Deferral Plan for deferral of
compensation, subject to requirements as described in the terms and conditions
of the plan.



•
Eligibility for relocation assistance to move your home goods from your
apartment in San Jose to Southern California. If this assistance is a taxable
event for you, you will be responsible to cover the necessary taxes.



•
In the event your employment is involuntarily terminated within 24 months of
your hire date for any reason other than for cause, the Company agrees to pay
you a lump sum severance payment in the amount of one year's salary plus any
awarded but unpaid bonus. This severance payment, if applicable, would be
contingent on signing a standard full and unconditional waiver and release as
well as a one-year non-compete clause. Nothing is intended to alter the at-will
employment arrangement.



Benefits are effective the first of the month following or coincident with your
date of hire. You will be eligible to participate in our benefits program, which
is described in the enclosed Benefits brochure. Should you have additional
questions regarding benefits, please contact the Jacobs Employee Solution &
Information Center (JESI) at 800-957-5374.


Michael, we are very pleased at the prospect of you joining us and becoming a
member of our Jacobs management team. Please review the enclosed Employee
Acceptance Statement, which notes our conditions of employment and your rights
and responsibilities. Information regarding our background screening program is
also included in this package. Kindly signify acceptance of this offer and by
signing and returning this letter along with the Employee Acceptance Statement
to me at Lori.Sundberg@Jacobs.com.


Sincerely,


On behalf of JACOBS,


/s/ Lori S. Sundberg
Lori S. Sundberg
Senior Vice President
Global Human Resources





Enclosures




I hereby accept the terms and conditions of this Letter of Offer:




/s/ Michael R. Tyler
 
 
 
Date: May 29, 2013
Michael R. Tyler
 
 
 
 









cc:    Susan G. Bilhorn, Global Talent Management
John Prosser, EVP Finance and Administration
Steve Barder, Director Human Resources
Jacobs Employee Solutions & Information Center (JESI)                
                            









2

--------------------------------------------------------------------------------

Exhibit 10.2













EMPLOYEE ACCEPTANCE STATEMENT


The following information addresses Jacobs' employment requirements and your
rights and responsibilities. Jacobs is an employer at will; wherein, either
party may conclude the employment relationship at any time.


Equal Employment Opportunity
Jacobs provides a workplace free of discrimination and harassment. Our Equal
Employment Opportunity and Affirmative Action Programs promote equality in the
design and administration of personnel actions, such as recruitment,
compensation, benefits, transfers and promotions, training, and social and
recreational programs. These activities shall be administered equitably without
regard to race, color, religion, gender, age, national origin, disability,
veteran status, or any other characteristic protected by law. Any employee with
questions or concerns about any type of discrimination in the workplace is
encouraged to bring these issues to the attention of his/her immediate
supervisor, the Human Resources Department, the Compliance Officer and/or the
Integrity Hotline. Employees can raise concerns and make reports without fear of
reprisal. Anyone found to be engaging in any type of unlawful discrimination
will be subject to disciplinary action up to and including termination of
employment.


References
Employment is conditional upon completion of an Application of Employment.
Employment is also conditional upon satisfactory reference checks and/or
background screening, as appropriate. You authorize any and all persons,
schools, companies, and other organizations to supply Jacobs with any
information they have concerning you as it relates to employment eligibility and
qualifications and release them from liability with respect thereto. You agree
that if Jacobs finds any misrepresentation or is dissatisfied with the results
of any portion of this review, any offer of employment may be withdrawn or
employment terminated.


Employment Eligibility
As a requirement of the U.S. Immigration Reform and Control Act of 1986, all
employees hired to work in the United States must show evidence of employment
eligibility and identity. Employment is conditional upon your ability to verify
your eligibility for employment with Jacobs in the United States. Enclosed is a
list of acceptable documents for I-9 purposes. Please be prepared to comply with
this requirement within three (3) business days of starting work by presenting
either one document from List A OR one document each from List B and List C.
Should you require information regarding immigration questions, please contact
me to discuss our procedures.


Drug-Free Workplace
You understand that in accordance with Jacobs' policy, employment is conditional
upon you passing a pre-employment drug screen. Nicole Lovell in Human Resources,
at 512.732.7520, will contact you and assist in arranging for your drug screen.
Confidentiality and Business Conduct
As a further condition of employment, on your first day of employment, you will
be asked to read and sign a Confidentiality Agreement, read the Jacobs Corporate
Policy concerning Business Conduct, and sign a Statement of Understanding and
Compliance.


I hereby accept these terms and conditions of employment:




/s/ Michael R. Tyler
 
 
 
Date: May 29, 2013
Michael R. Tyler
 
 
 
 






3